Citation Nr: 1749685	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss from June 19, 2008 to February 10, 2014, and a compensable rating on and after February 11, 2014.

2.  Entitlement to an effective date earlier than June 19, 2008, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than June 19, 2008, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army Air Forces from October 1942 to October 1945, including service in the Second World War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the March 2014 rating decision, the RO granted service connection for bilateral hearing loss with a 30 percent rating from June 19, 2008 to February 10, 2014 and a noncompensable rating on and after February 11, 2014, and granted service connection for tinnitus with a 10 percent rating on and after June 19, 2008.  


FINDING OF FACT

On October 11, 2017, the Board was notified by the RO in Milwaukee, Wisconsin, that the Veteran died in October 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.


		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


